 Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 1 of 84 Page ID #:1



 1   RUSS, AUGUST & KABAT
 2   Marc A. Fenster, SBN 181067
     Email: mfenster@raklaw.com
 3   Reza Mirzaie (CA SBN 246953)
 4   Email: rmirzaie@raklaw.com
     Brian D. Ledahl (CA SBN 186579)
 5
     Email: bledahl@raklaw.com
 6   Paul Kroeger (CA SBN 229074)
     Email: pkroeger@raklaw.com
 7
     C. Jay Chung (CA SBN 252794)
 8   Email: jchung@raklaw.com
     Philip X. Wang (CA SBN 262239)
 9
     Email: pwang@raklaw.com
10   12424 Wilshire Boulevard, 12th Floor
     Los Angeles, California 90025
11
     Telephone: (310) 826-7474
12   Facsimile: (310) 826-6991
13
     Attorneys for Plaintiff
14   Data Scape Limited
15
                               UNITED STATES DISTRICT COURT
16
                          CENTRAL DISTRICT OF CALIFORNIA
17
                                     WESTERN DIVISION
18
   DATA SCAPE LIMITED,
19                   Plaintiff,                    Case No. 2:18-cv-10659
20                vs.                              JURY TRIAL DEMANDED
21
     APPLE INC.,
22                               Defendant.
23
                        COMPLAINT FOR PATENT INFRINGEMENT
24
           This is an action for patent infringement arising under the Patent Laws of the
25
     United States of America, 35 U.S.C. § 1 et seq. in which Plaintiff Data Scape Limited
26
     (“Plaintiff,” “Data Scape”) makes the following allegations against Defendant Apple
27
     Inc. (“Defendant” or “Apple”):
28

                                               1
 Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 2 of 84 Page ID #:2



 1

 2                                          PARTIES
 3         1.     Data Scape is a company organized under the laws of Ireland with its office
 4   located at Office 115, 4-5 Burton Hall Road, Sandyford, Dublin 18, Ireland.
 5         2.     On information and belief, Apple is a California corporation with its
 6   principal place of business at One Apple Park Way, Cupertino, California 95014. Apple
 7   has regular and established places of business in this District, including, e.g., at 8500
 8   Beverly Blvd., Los Angeles, CA 90048. Apple further has a relevant and existing
 9   presence in Hollywood, where it employs at least dozens of employees.
10   https://www.linkedin.com/in/dking061,                https://www.linkedin.com/in/jingw,
11   https://www.linkedin.com/in/tylergrisham/,            https://www.linkedin.com/in/scott-
12   plagenhoef-a5785b54/. Further, Data Scape is informed and believes that Apple is in
13   the process of significantly expanding its operations in this District, including through
14   a   lease   of   8777 Washington Blvd.,          in Culver     City,     California.   See
15   https://www.latimes.com/business/hollywood/la-fi-ct-apple-culver-city-20180118-
16   story.html. Apple can be served through its registered agent, CT Corporation System,
17   818 W. Seventh Street, Suite 930, Los Angeles, California, 90017.
18                              JURISDICTION AND VENUE
19         3.     This action arises under the patent laws of the United States, Title 35 of
20   the United States Code. This Court has original subject matter jurisdiction pursuant to
21   28 U.S.C. §§ 1331 and 1338(a).
22         4.     This Court has personal jurisdiction over Apple in this action because
23   Apple has committed acts within the Central District of California giving rise to this
24   action and has established minimum contacts with this forum such that the exercise of
25   jurisdiction over Apple would not offend traditional notions of fair play and substantial
26   justice. Apple, directly and through subsidiaries or intermediaries, has committed and
27   continues to commit acts of infringement in this District by, among other things,
28   offering to sell and selling products and/or services that infringe the asserted patents.
                                                  2
 Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 3 of 84 Page ID #:3



 1          5.     Venue is proper in this district under 28 U.S.C. § 1400(b). Apple is
 2   registered to business in California, and upon information and belief, Apple has
 3   transacted business in the Central District of California and has committed acts of direct
 4   and indirect infringement in the Central District of California. Apple has regular and
 5   established place(s) of business in the District, as set forth above.
 6                                           COUNT I
 7                    INFRINGEMENT OF U.S. PATENT NO. 7,720,929
 8          6.     Plaintiff realleges and incorporates by reference the foregoing paragraphs,
 9   as if fully set forth herein.
10          7.     Data Scape is the owner by assignment of United States Patent No.
11   7,720,929 (“the ’929 Patent”) entitled “Communication System And Its Method and
12   Communication Apparatus And Its Method.” The ’929 Patent was duly and legally
13   issued by the United States Patent and Trademark Office on May 18, 2010. A true and
14   correct copy of the ’929 Patent is included as Exhibit A.
15          8.      On information and belief, Apple has offered for sale, sold and/or
16   imported into the United States Apple products and services that infringe the ’929
17   patent, and continues to do so. By way of illustrative example, these infringing products
18   and services include, without limitation, Apple’s products and services, e.g., Apple
19   iCloud, Apple iTunes and the Apple devices on which they operate (e.g. iPhone,
20   MacBook, iPad), and all versions and variations thereof since the issuance of the ’929
21   Patent (“Accused Instrumentalities”).
22          9.      On information and belief, Apple has directly infringed and continues to
23   infringe the ’929 Patent, for example, by making, selling, offering for sale, and/or
24   importing the Accused Instrumentalities, and through its own use and testing of the
25   Accused Instrumentalities, which constitute the communication system of Claim 1 of
26   the ’929 Patent comprising: a first apparatus having a first storage medium, and a
27   second apparatus, said second apparatus comprising: a second storage medium
28   configured to store management information of data to be transferred to said first
                                                  3
 Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 4 of 84 Page ID #:4



 1   storage medium, a communicator configured to communicate data with said first
 2   apparatus, a detector configured to detect whether said first apparatus and said second
 3   apparatus are connected, an editor configured to select certain data to be transferred and
 4   to edit said management information based on said selection without regard to the
 5   connection of said first apparatus, and a controller configured to control transfer of the
 6   selected data stored in said second apparatus via said communicator based on said
 7   management information edited by said editor when said detector detects that said first
 8   apparatus and said second apparatus are connected, wherein said controller is
 9   configured to compare said management information edited by said editor with
10   management information of data stored in said first storage medium and to transmit data
11   in said second apparatus based on the results of the comparison. Upon information and
12   belief, Apple uses the Accused Instrumentalities, which are infringing systems, for its
13   own internal non-testing business purposes, while testing the Accused Instrumentalities,
14   and while providing technical support and repair services for the Accused
15   Instrumentalities to Apple’s customers.
16         10.     On information and belief, Apple has had knowledge of the ’929 Patent
17   since at least the filing of the original Complaint in this action, or shortly thereafter, and
18   on information and belief, Apple knew of the ’929 Patent and knew of its infringement,
19   including by way of this lawsuit. By the time of trial, Apple will have known and
20   intended (since receiving such notice) that its continued actions would actively induce
21   and contribute to the infringement of the claims of the ‘929 Patent.
22         11.    On information and belief, use of the Accused Instrumentalities in their
23   ordinary and customary fashion results in infringement of the claims of the ‘929 Patent.
24         12.     Apple’s affirmative acts of making, using, selling, offering for sale, and/or
25   importing the Accused Instrumentalities have induced and continue to induce users of
26   the Accused Instrumentalities to use the Accused Instrumentalities in their normal and
27   customary way to infringe Claim 1 of the ’929 Patent, knowing that when the Accused
28   Instrumentalities are used in their ordinary and customary manner such systems
                                                   4
 Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 5 of 84 Page ID #:5



 1   constitute infringing communication systems comprising: a first apparatus having a first
 2   storage medium, and a second apparatus, said second apparatus comprising: a second
 3   storage medium configured to store management information of data to be transferred
 4   to said first storage medium, a communicator configured to communicate data with said
 5   first apparatus, a detector configured to detect whether said first apparatus and said
 6   second apparatus are connected, an editor configured to select certain data to be
 7   transferred and to edit said management information based on said selection without
 8   regard to the connection of said first apparatus, and a controller configured to control
 9   transfer of the selected data stored in said second apparatus via said communicator
10   based on said management information edited by said editor when said detector detects
11   that said first apparatus and said second apparatus are connected, wherein said controller
12   is configured to compare said management information edited by said editor with
13   management information of data stored in said first storage medium and to transmit data
14   in said second apparatus based on the results of the comparison. For example, Apple
15   explains to customers the benefits of using the Accused Instrumentalities, such as by
16   touting their advantages communicating and sharing data among multiple devices:
17

18

19

20

21

22

23

24

25   https://developer.apple.com/library/archive/documentation/FileManagement/Conceptu
26   al/FileSystemProgrammingGuide/iCloud/iCloud.html#//apple_ref/doc/uid/TP4001067
27   2-CH12-SW1. For similar reasons, Apple also induces its customers to use the Accused
28   Instrumentalities to infringe other claims of the ’929 Patent. Apple specifically intended
                                                 5
 Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 6 of 84 Page ID #:6



 1   and was aware that the normal and customary use of the Accused Instrumentalities on
 2   compatible systems would infringe the ’929 Patent. Apple performed the acts that
 3   constitute induced infringement, and would induce actual infringement, with the
 4   knowledge of the ’929 Patent and with the knowledge, or willful blindness to the
 5   probability, that the induced acts would constitute infringement. On information and
 6   belief, Apple engaged in such inducement to promote the sales of the Accused
 7   Instrumentalities, e.g., through Apple’s user manuals, product support, marketing
 8   materials, demonstrations, installation support, and training materials to actively induce
 9   the users of the accused products to infringe the ’929 Patent. Accordingly, Apple has
10   induced and continues to induce end users of the accused products to use the accused
11   products in their ordinary and customary way with compatible systems to make and/or
12   use systems infringing the ’929 Patent, knowing that such use of the Accused
13   Instrumentalities with compatible systems will result in infringement of the ’929 Patent.
14   Accordingly, Apple has been (since at least as of filing of the original complaint), and
15   currently is, inducing infringement of the ‘929 Patent, in violation of 35 U.S.C. §
16   271(b).
17         13.     Apple also indirectly infringes the ’929 Patent by manufacturing, using,
18   selling, offering for sale, and/or importing the accused products, with knowledge that
19   the accused products were and are especially manufactured and/or especially adapted
20   for use in infringing the ’929 Patent and are not a staple article or commodity of
21   commerce suitable for substantial non-infringing use. On information and belief, the
22   Accused Instrumentality is designed to be used as an infringing communication systems
23   comprising: a first apparatus having a first storage medium, and a second apparatus,
24   said second apparatus comprising: a second storage medium configured to store
25   management information of data to be transferred to said first storage medium, a
26   communicator configured to communicate data with said first apparatus, a detector
27   configured to detect whether said first apparatus and said second apparatus are
28   connected, an editor configured to select certain data to be transferred and to edit said
                                                 6
 Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 7 of 84 Page ID #:7



 1   management information based on said selection without regard to the connection of
 2   said first apparatus, and a controller configured to control transfer of the selected data
 3   stored in said second apparatus via said communicator based on said management
 4   information edited by said editor when said detector detects that said first apparatus and
 5   said second apparatus are connected, wherein said controller is configured to compare
 6   said management information edited by said editor with management information of
 7   data stored in said first storage medium and to transmit data in said second apparatus
 8   based on the results of the comparison. Because the Accused Instrumentality is designed
 9   to operate as the claimed system for communication, the Accused Instrumentality has
10   no substantial non-infringing uses, and any other uses would be unusual, far-fetched,
11   illusory, impractical, occasional, aberrant, or experimental. Apple’s manufacture, use,
12   sale, offering for sale, and/or importation of the Accused Instrumentality constitutes
13   contributory infringement of the ’929 Patent. Accordingly, Apple has been, and
14   currently is, contributorily infringing the ‘929 patent, in violation of 35 U.S.C. § 271(c).
15         14.     The Accused Instrumentalities include a system for communicating data.
16   For example, the Accused Instrumentalities include “[a] communication system
17   including a first apparatus having a first storage medium, and a second apparatus.” For
18   example, the Accused Instrumentalities communicate and transfer a document stored
19   on one Apple device (e.g. a MacBook, iCloud Drive) to another Apple device (e.g. an
20   iPhone):
21

22

23

24

25

26
27

28

                                                  7
 Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 8 of 84 Page ID #:8



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14
     https://developer.apple.com/library/archive/documentation/FileManagement/Conceptu
15
     al/FileSystemProgrammingGuide/iCloud/iCloud.html#//apple_ref/doc/uid/TP4001067
16
     2-CH12-SW1.
17

18

19

20

21

22

23

24

25

26
27

28

                                             8
 Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 9 of 84 Page ID #:9



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19   https://developer.apple.com/library/archive/documentation/FileManagement/Conceptu
20   al/FileSystemProgrammingGuide/iCloud/iCloud.html#//apple_ref/doc/uid/TP4001067
21   2-CH12-SW1.
22         15.     The Accused Instrumentalities include          “said   second apparatus
23   comprising: a second storage medium configured to store management information of
24   data to be transferred to said first storage medium.” As shown from the below screen
25   captures from an iPhone (an example of the second apparatus), the iPhone includes
26   gigabytes of storage, and can manage the transfer of data from itself to the iCloud Drive
27   and then to another Apple Device (e.g. MacBook). Both the iCloud Drive and the
28   MacBook include storage and are an examples of a first storage medium.
                                                 9
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 10 of 84 Page ID #:10



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12         16.    The Accused Instrumentalities further include a second apparatus
13   comprising “a communicator configured to communicate with said first apparatus.” For
14   example, the iPhone is designed to communicate with the iCloud drive over cellular
15   and/or WiFi networks:
16

17

18

19

20

21

22

23

24

25

26
27

28

                                              10
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 11 of 84 Page ID #:11



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                          11
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 12 of 84 Page ID #:12



 1   https://developer.apple.com/library/archive/documentation/FileManagement/Conceptu
 2   al/FileSystemProgrammingGuide/iCloud/iCloud.html#//apple_ref/doc/uid/TP4001067
 3   2-CH12-SW1.
 4         17.     The Accused Instrumentalities further include a second apparatus
 5   comprising “a detector configured to detect whether said first apparatus and a second
 6   apparatus                                 are                                connected.”
 7   For example, an iPhone can detect whether or not it is detected to a connected to the
 8   iCloud Drive via a cellular and/or WiFi network:
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23         18.     The Accused Instrumentalities further include a second apparatus
24   comprising “an editor configured to select certain data to be transferred and to edit said
25   management information based on said selection without regard to the connection of
26   said first apparatus.” For example, the iPhone is configured to allow a user to select the
27   applications that share date with the iCloud Drive even when the user is not connected
28   to a cellular or WiFi network or the iCloud Drive (e.g. in Airplane Mode):
                                                12
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 13 of 84 Page ID #:13



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18         19.     The Accused Instrumentalities further include a second apparatus
19   comprising “a controller configured to control transfer of the selected data stored in said
20   second apparatus to said first apparatus via said communicator based on said
21   management information edited by said editor when said detector detects that said first
22   apparatus and said second apparatus.” For example, when the iPhone is connected to
23   the iCloud drive over a cellular and/or WiFi network, it will transfer the data stored in
24   the applications selected by the user to the iCloud Drive:
25

26
27

28

                                                 13
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 14 of 84 Page ID #:14



 1

 2

 3

 4

 5

 6

 7

 8   https://discussions.apple.com/thread/3743670?tstart=0
 9

10

11

12

13

14

15

16

17   https://support.apple.com/en-sg/HT204264
18         20.    The Accused Instrumentalities further include a second apparatus wherein
19   said controller “is configured to compare said management information edited by said
20   editor with management information of data stored in said first storage medium and to
21   transmit data in said second apparatus based on result of the comparison.” For example,
22   the iPhone is configured to compare the data already transmitted to the iCloud Drive
23   with the data present in the iPhone Applications that have been selected and transmit
24   new or changed data for in the iPhone Applications (e.g. a new photo that was not
25   previously saved on the iCloud Drive):
26
27

28

                                               14
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 15 of 84 Page ID #:15



 1

 2

 3

 4

 5

 6

 7

 8   https://discussions.apple.com/thread/3743670?tstart=0
 9

10

11

12

13

14

15

16

17          https://support.apple.com/en-sg/HT204264
18          21.   Apple also infringes other claims of the ’929 Patent, directly and through
19   inducing infringement and contributory infringement.
20          22.   On information and belief, use of the Accused Instrumentalities in their
21   ordinary and customary fashion results in infringement of the methods claimed by
22   the ’929 Patent.
23          23.   By making, using, offering for sale, selling and/or importing into the
24   United States the Accused Instrumentalities, and touting the benefits of using the
25   Accused Instrumentalities’ data communication features, Apple has injured Data Scape
26   and is liable to Data Scape for infringement of the ’929 Patent pursuant to 35 U.S.C. §
27   271.
28

                                               15
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 16 of 84 Page ID #:16



 1          24.     As a result of Apple’s infringement of the ’929 Patent, Plaintiff Data
 2   Scape is entitled to monetary damages in an amount adequate to compensate for Apple’s
 3   infringement, but in no event less than a reasonable royalty for the use made of the
 4   invention by Apple, together with interest and costs as fixed by the Court.
 5                                           COUNT II
 6                   INFRINGEMENT OF U.S. PATENT NO. 10,027,751
 7          25.     Plaintiff realleges and incorporates by reference the foregoing paragraphs,
 8   as if fully set forth herein.
 9          26.     Data Scape is the owner by assignment of United States Patent No.
10   10,027,751 (“the ’751 Patent”) entitled “Communication System And Its Method and
11   Communication Apparatus And Its Method.” The ’751 Patent was duly and legally
12   issued by the United States Patent and Trademark Office on July 17, 2018. A true and
13   correct copy of the ’751 Patent is included as Exhibit B.
14          27.     On information and belief, Apple has offered for sale, sold and/or
15   imported into the United States Apple products and services that infringe the ’751
16   patent, and continues to do so. By way of illustrative example, these infringing products
17   and services include, without limitation, Apple’s products and services, e.g., Apple
18   iCloud, Apple iTunes and the Apple devise on which they operate (e.g. iPhone,
19   MacBook, iPad), and all versions and variations thereof since the issuance of the ’751
20   Patent (“Accused Instrumentalities”).
21          28.     On information and belief, Apple has directly infringed and continues to
22   infringe the ’751 Patent, for example, by making, selling, offering for sale, and/or
23   importing the Accused Instrumentalities, and through its own use and testing of the
24   Accused Instrumentalities, which perform the method of communicating claimed by
25   Claim 10 of the ’751 Patent comprising: editing management information of data to be
26   transferred from an apparatus to an external apparatus by selecting certain data to be
27   transferred, the management information stored in a storage medium of the apparatus,
28   without regard to the connection of the apparatus and the external apparatus; detecting,
                                                 16
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 17 of 84 Page ID #:17



 1   at the apparatus, whether the apparatus and the external apparatus are connected;
 2   comparing, by a controller at the apparatus, the edited management information with
 3   management information of data stored in the external apparatus; determining, by the
 4   controller, a size of the selected data in the communication apparatus; and transmitting,
 5   by the controller, the selected data from the apparatus to the external apparatus based
 6   on the management information, a result of the comparison, and a result of the
 7   determination when the detection indicates that the apparatus and the external apparatus
 8   are connected. Upon information and belief, Apple uses the Accused Instrumentalities,
 9   which perform the infringing method, for its own internal non-testing business
10   purposes, while testing the Accused Instrumentalities, and while providing technical
11   support and repair services for the Accused Instrumentalities to Apple’s customers.
12         29.     On information and belief, Apple has had knowledge of the ’751 Patent
13   since at least the filing of the original Complaint in this action, or shortly thereafter, and
14   on information and belief, Apple knew of the ’751 Patent and knew of its infringement,
15   including by way of this lawsuit. By the time of trial, Apple will have known and
16   intended (since receiving such notice) that their continued actions would actively induce
17   and contribute to the infringement of the claims of the ‘751 Patent
18         30.     On information and belief, use of the Accused Instrumentalities in their
19   ordinary and customary fashion results in infringement of the claims of the ‘751 Patent.
20         31.     Apple’s affirmative acts of making, using, selling, offering for sale, and/or
21   importing the Accused Instrumentalities have induced and continue to induce users of
22   the Accused Instrumentalities to use the Accused Instrumentalities in their normal and
23   customary way to infringe Claim 10 of the ’751 Patent, knowing that when the Accused
24   Instrumentalities are used in their ordinary and customary manner they perform the
25   method of communicating comprising: editing management information of data to be
26   transferred from an apparatus to an external apparatus by selecting certain data to be
27   transferred, the management information stored in a storage medium of the apparatus,
28   without regard to the connection of the apparatus and the external apparatus; detecting,
                                                  17
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 18 of 84 Page ID #:18



 1   at the apparatus, whether the apparatus and the external apparatus are connected;
 2   comparing, by a controller at the apparatus, the edited management information with
 3   management information of data stored in the external apparatus; determining, by the
 4   controller, a size of the selected data in the communication apparatus; and transmitting,
 5   by the controller, the selected data from the apparatus to the external apparatus based
 6   on the management information, a result of the comparison, and a result of the
 7   determination when the detection indicates that the apparatus and the external apparatus
 8   are connected. For example, Apple explains to customers the benefits of using the
 9   Accused Instrumentalities, such as by touting their advantages communicating and
10   sharing data among multiple devices:
11

12

13

14

15

16

17

18

19   https://developer.apple.com/library/archive/documentation/FileManagement/Conceptu
20   al/FileSystemProgrammingGuide/iCloud/iCloud.html#//apple_ref/doc/uid/TP4001067
21   2-CH12-SW1. For similar reasons, Apple also induces its customers to use the Accused
22   Instrumentalities to infringe other claims of the ’751 Patent. Apple specifically intended
23   and was aware that the normal and customary use of the Accused Instrumentalities
24   would infringe the ’751 Patent. Apple performed the acts that constitute induced
25   infringement, and would induce actual infringement, with the knowledge of the ’751
26   Patent and with the knowledge, or willful blindness to the probability, that the induced
27   acts would constitute infringement. On information and belief, Apple engaged in such
28   inducement to promote the sales of the Accused Instrumentalities, e.g., through Apple’s
                                                18
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 19 of 84 Page ID #:19



 1   user manuals, product support, marketing materials, demonstrations, installation
 2   support, and training materials to actively induce the users of the accused products to
 3   infringe the ’751 Patent. Accordingly, Apple as induced and continues to induce end
 4   users of the accused products to use the accused products in their ordinary and
 5   customary way with compatible systems to make and/or use systems infringing the ’751
 6   Patent, knowing that such use of the Accused Instrumentalities with compatible systems
 7   will result in infringement of the ’751 Patent. Accordingly, Apple has been (since at
 8   least as of filing of the original complaint), and currently is, inducing infringement of
 9   the ‘751Patent, in violation of 35 U.S.C. § 271(b).
10         32.     Apple also indirectly infringes the ’751 Patent by manufacturing, using,
11   selling, offering for sale, and/or importing the accused products, with knowledge that
12   the accused products were and are especially manufactured and/or especially adapted
13   for use in infringing the ’751 Patent and are not a staple article or commodity of
14   commerce suitable for substantial non-infringing use. On information and belief, the
15   Accused Instrumentality is designed to be used to perform the method of
16   communicating comprising: editing management information of data to be transferred
17   from an apparatus to an external apparatus by selecting certain data to be transferred,
18   the management information stored in a storage medium of the apparatus, without
19   regard to the connection of the apparatus and the external apparatus; detecting, at the
20   apparatus, whether the apparatus and the external apparatus are connected; comparing,
21   by a controller at the apparatus, the edited management information with management
22   information of data stored in the external apparatus; determining, by the controller, a
23   size of the selected data in the communication apparatus; and transmitting, by the
24   controller, the selected data from the apparatus to the external apparatus based on the
25   management information, a result of the comparison, and a result of the determination
26   when the detection indicates that the apparatus and the external apparatus are connected.
27   Because the Accused Instrumentality is designed to claimed method for
28   communication, the Accused Instrumentality has no substantial non-infringing uses,
                                                19
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 20 of 84 Page ID #:20



 1   and any other uses would be unusual, far-fetched, illusory, impractical, occasional,
 2   aberrant, or experimental. Apple’s manufacture, use, sale, offering for sale, and/or
 3   importation of the Accused Instrumentality constitutes contributory infringement of the
 4   ’751 Patent. Accordingly, Apple has been, and currently is, contributorily infringing the
 5   ‘751 patent, in violation of 35 U.S.C. § 271(c).
 6         33.     The Accused Instrumentalities perform a method of communicating data.
 7   For example, the Accused Instrumentalities perform a method comprising “editing
 8   management information of data to be transferred from an apparatus to an external
 9   apparatus by selecting certain data to be transferred, the management information stored
10   within a storage medium of the apparatus without regard to the connection of the
11   apparatus and the external apparatus.” For example, the Accused Instrumentalities
12   transfer data from an iOS device (e.g. a MacBook, iPad, iPhone), an example of the
13   claimed apparatus to the iCloud Drive, an example of the external apparatus:
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                20
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 21 of 84 Page ID #:21



 1   https://developer.apple.com/library/archive/documentation/FileManagement/Conceptu
 2   al/FileSystemProgrammingGuide/iCloud/iCloud.html#//apple_ref/doc/uid/TP4001067
 3   2-CH12-SW1.
 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22   https://developer.apple.com/library/archive/documentation/FileManagement/Conceptu
23   al/FileSystemProgrammingGuide/iCloud/iCloud.html#//apple_ref/doc/uid/TP4001067
24   2-CH12-SW1. The iOS devices include code, an example of management information,
25   stored within memory on the device that allows a user to select data to be transferred:
26
27

28

                                                21
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 22 of 84 Page ID #:22



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19   https://discussions.apple.com/thread/3743670?tstart=0

20

21

22

23

24

25

26
27   https://support.apple.com/en-sg/HT204264. For example, the user’s ability to select the
28   applications that will transfer data from the iOS device to the iCloud drive is not
                                               22
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 23 of 84 Page ID #:23



 1   dependent the apparatus (e.g. iOS device) being connected to the external device (e.g.
 2   the iCloud Drive):
 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17         34.     The    Accused    Instrumentalities   further   perform   a   method   of
18   communicating comprising “detecting, at the apparatus, whether the apparatus and the
19   external apparatus are connected.” For example, the iOS device can determine whether
20   or not it is connected to the iCloud Drive:
21

22

23

24

25

26
27

28

                                                   23
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 24 of 84 Page ID #:24



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15         35.    The    Accused    Instrumentalities   further   perform   a   method    of
16   communicating data comprising “comparing, by a controller at the apparatus, the edited
17   management information with management information of data stored in the external
18   apparatus.” For example, the iOS device (e.g. iPhone) is configured to compare the data
19   already transmitted to the iCloud Drive with the data present in the iPhone Applications
20   that have been selected and transmit new or changed data for in the iPhone Applications
21   (e.g. a new photo that was not previously saved on the iCloud Drive:
22

23

24

25

26
27

28

                                                24
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 25 of 84 Page ID #:25



 1   https://discussions.apple.com/thread/3743670?tstart=0
 2

 3

 4

 5

 6

 7

 8
 9

10         https://support.apple.com/en-sg/HT204264
11         36.     The    Accused    Instrumentalities   further   perform    a   method     of
12   communicating data comprising “determining, by the controller, a size of the selected
13   data in the communication apparatus.” For example, the iOS device (e.g. iPhone)
14   determines the size the data in the applications selected to be transferred to the iCloud:
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 25
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 26 of 84 Page ID #:26



 1            37.   The   Accused    Instrumentalities    further   perform    a   method    of
 2   communicating data comprising “transmitting, by the controller, the selected data from
 3   the apparatus to the external apparatus based on the management information, a result
 4   of the comparison, and a result of the determination when the detection indicates that
 5   the apparatus and the external apparatus are connected. For example, when the iPhone
 6   is connected to the iCloud drive over a cellular and/or WiFi network, it will transfer the
 7   data stored in the applications selected by the user to the iCloud Drive, to the extent the
 8   data has not been transferred and if there is storage available for the data in the iCloud
 9   Drive:
10

11

12

13

14

15

16

17   https://discussions.apple.com/thread/3743670?tstart=0
18

19

20

21

22

23

24

25

26   https://support.apple.com/en-sg/HT204264
27            38.   Apple also infringes other claims of the ’751 Patent, directly and through
28   inducing infringement and contributory infringement.
                                                 26
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 27 of 84 Page ID #:27



 1          39.     On information and belief, use of the Accused Instrumentalities in their
 2   ordinary and customary fashion results in infringement of the methods claimed by
 3   the ’751 Patent.
 4          40.     By making, using, offering for sale, selling and/or importing into the
 5   United States the Accused Instrumentalities, and touting the benefits of using the
 6   Accused Instrumentalities’ data communication features, Apple has injured Data Scape
 7   and is liable to Data Scape for infringement of the ’751 Patent pursuant to 35 U.S.C. §
 8   271.
 9          41.     As a result of Apple’s infringement of the ’751 Patent, Plaintiff Data
10   Scape is entitled to monetary damages in an amount adequate to compensate for Apple’s
11   infringement, but in no event less than a reasonable royalty for the use made of the
12   invention by Apple, together with interest and costs as fixed by the Court.
13                                         COUNT III
14                    INFRINGEMENT OF U.S. PATENT NO. 7,239,469
15          42.    Plaintiff realleges and incorporates by reference the foregoing paragraphs,
16   as if fully set forth herein.
17          43.    Data Scape is the owner by assignment of United States Patent No.
18   7,239,469 (“the ’469 Patent”) entitled “Recording Apparatus, Server Apparatus,
19   Recording Method Program, and Storage Medium.” The ’469 Patent was duly and
20   legally issued by the United States Patent and Trademark Office on July 3, 2007. A
21   true and correct copy of the ’469 Patent is included as Exhibit C.
22          44.    On information and belief, Apple has offered for sale, sold and/or imported
23   into the United States Apple products and services that infringe the ’469 patent, and
24   continues to do so. By way of illustrative example, these infringing products and
25   services include, without limitation, Apple’s products and services, e.g., Apple iCloud,
26   and the Apple devices on which they operate (e.g. iPhone, MacBook, iPad), and all
27   versions and variations thereof since the issuance of the ’469 Patent (“Accused
28   Instrumentalities”).
                                                27
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 28 of 84 Page ID #:28



 1         45.    On information and belief, Apple has directly infringed and continues to
 2   infringe the ’469 Patent, for example, by making, selling, offering for sale, and/or
 3   importing the Accused Instrumentalities, and through its own use and testing of the
 4   Accused Instrumentalities, which constitute the data recording apparatus claimed by
 5   Claim 1 of the ’929 Patent comprising: receiver configured to receive data from an
 6   external server having a first recording medium that stores data and having first
 7   management data for managing the data, data recorder configured to record the data
 8   received by the receiver on a second recording medium, management data producer
 9   configured to produce second management data for managing data recorded on the
10   second recording medium based on the first management data, data reader configured
11   to read data from a third recording medium that stores data and third management data
12   for managing the data, and controller configured to control the data recorder to record
13   data read from the third recording medium when the third management data is not
14   found within the second management data recorded on the second recording medium.
15   Upon information and belief, Apple uses the Accused Instrumentalities, which are
16   infringing systems, for its own internal non-testing business purposes, while testing the
17   Accused Instrumentalities, and while providing technical support and repair services
18   for the Accused Instrumentalities to Apple’s customers.
19         46.    On information and belief, Apple has had knowledge of the ’469 Patent
20   since at least the filing of the original Complaint in this action, or shortly thereafter,
21   and on information and belief, Apple knew of the ’469 Patent and knew of its
22   infringement, including by way of this lawsuit. By the time of trial, Apple will have
23   known and intended (since receiving such notice) that their continued actions would
24   actively induce and contribute to the infringement of the claims of the ‘469 Patent.
25         47.    On information and belief, use of the Accused Instrumentalities in their
26   ordinary and customary fashion results in infringement of the claims of the ‘469 Patent.
27         48.    Apple’s affirmative acts of making, using, selling, offering for sale, and/or
28   importing the Accused Instrumentalities have induced and continue to induce users of
                                                28
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 29 of 84 Page ID #:29



 1   the Accused Instrumentalities to use the Accused Instrumentalities in their normal and
 2   customary way to infringe Claim 1 of the ’469 Patent, knowing that when the Accused
 3   Instrumentalities are used in their ordinary and customary manner such systems
 4   constitute an infringing data recording apparatus claimed by Claim 1 of the ’469 Patent
 5   comprising each of the following: receiver configured to receive data from an external
 6   server having a first recording medium that stores data and having first management
 7   data for managing the data, data recorder configured to record the data received by the
 8   receiver on a second recording medium, management data producer configured to
 9   produce second management data for managing data recorded on the second recording
10   medium based on the first management data, data reader configured to read data from
11   a third recording medium that stores data and third management data for managing the
12   data, and controller configured to control the data recorder to record data read from the
13   third recording medium when the third management data is not found within the second
14   management data recorded on the second recording medium.            For example, Apple
15   explains to customers the benefits of using the Accused Instrumentalities, such as by
16   touting their advantages communicating and sharing data among multiple devices:
17

18

19

20

21

22

23

24

25   https://developer.apple.com/library/archive/documentation/FileManagement/Conceptu
26   al/FileSystemProgrammingGuide/iCloud/iCloud.html#//apple_ref/doc/uid/TP4001067
27   2-CH12-SW1. For similar reasons, Apple also induces its customers to use the Accused
28   Instrumentalities to infringe other claims of the ’469 Patent. Apple specifically intended
                                                29
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 30 of 84 Page ID #:30



 1   and was aware that the normal and customary use of the Accused Instrumentalities
 2   would infringe the ’469 Patent. Apple performed the acts that constitute induced
 3   infringement, and would induce actual infringement, with the knowledge of the ’469
 4   Patent and with the knowledge, or willful blindness to the probability, that the induced
 5   acts would constitute infringement. On information and belief, Apple engaged in such
 6   inducement to promote the sales of the Accused Instrumentalities, e.g., through Apple’s
 7   user manuals, product support, marketing materials, demonstrations, installation
 8   support, and training materials to actively induce the users of the accused products to
 9   infringe the ’469 Patent. Accordingly, Apple as induced and continues to induce end
10   users of the accused products to use the accused products in their ordinary and
11   customary way with compatible systems to make and/or use systems infringing the ’469
12   Patent, knowing that such use of the Accused Instrumentalities with compatible systems
13   will result in infringement of the ’469 Patent. Accordingly, Apple has been (since at
14   least as of filing of the original complaint), and currently is, inducing infringement of
15   the ‘469 Patent, in violation of 35 U.S.C. § 271(b).
16         49.    Apple also indirectly infringes the ’469 Patent by manufacturing, using,
17   selling, offering for sale, and/or importing the accused products, with knowledge that
18   the accused products were and are especially manufactured and/or especially adapted
19   for use in infringing the ’469 Patent and are not a staple article or commodity of
20   commerce suitable for substantial non-infringing use. On information and belief, the
21   Accused Instrumentality is designed to be used as a recording apparatus comprising
22   each of the following: receiver configured to receive data from an external server having
23   a first recording medium that stores data and having first management data for
24   managing the data, data recorder configured to record the data received by the receiver
25   on a second recording medium, management data producer configured to produce
26   second management data for managing data recorded on the second recording medium
27   based on the first management data, data reader configured to read data from a third
28   recording medium that stores data and third management data for managing the data,
                                                30
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 31 of 84 Page ID #:31



 1   and controller configured to control the data recorder to record data read from the third
 2   recording medium when the third management data is not found within the second
 3   management data recorded on the second recording medium. Because the Accused
 4   Instrumentality is designed to operate as the claimed recording apparatus, the Accused
 5   Instrumentality has no substantial non-infringing uses, and any other uses would be
 6   unusual, far-fetched, illusory, impractical, occasional, aberrant, or experimental.
 7   Apple’s manufacture, use, sale, offering for sale, and/or importation of the Accused
 8   Instrumentality constitutes contributory infringement of the ’469 Patent. Accordingly,
 9   Apple has been, and currently is, contributorily infringing the ‘469 patent, in violation
10   of 35 U.S.C. § 271(c).
11         50.    The Accused Instrumentalities include a “data recording apparatus.” For
12   example, the Accused Instrumentalities communicate and transfer a document stored
13   on one Apple device (e.g. a MacBook), to another Apple device (e.g. an iPhone), over
14   the iCloud drive—each of which include memory for storage of data:
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                31
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 32 of 84 Page ID #:32



 1   https://developer.apple.com/library/archive/documentation/FileManagement/Conceptu
 2   al/FileSystemProgrammingGuide/iCloud/iCloud.html#//apple_ref/doc/uid/TP4001067
 3   2-CH12-SW1.
 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22   https://developer.apple.com/library/archive/documentation/FileManagement/Conceptu
23   al/FileSystemProgrammingGuide/iCloud/iCloud.html#//apple_ref/doc/uid/TP4001067
24   2-CH12-SW1.
25         51.   The Accused Instrumentalities include a “receiver configured to receive
26   data from an external server having a first recording medium that stores data and first
27   management data for managing the data.” For example, the iPhone includes a receiver
28   that receives information transmitted from, for example, the iCloud drive, which is an
                                               32
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 33 of 84 Page ID #:33



 1   example of an external server. For example, the iPhone includes gigabytes of storage,
 2   on which data received by the iCloud Drive can be written.
 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                              33
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 34 of 84 Page ID #:34



 1   https://developer.apple.com/library/archive/documentation/FileManagement/Conceptu
 2   al/FileSystemProgrammingGuide/iCloud/iCloud.html#//apple_ref/doc/uid/TP4001067
 3   2-CH12-SW1.
 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22   https://developer.apple.com/library/archive/documentation/FileManagement/Conceptu
23   al/FileSystemProgrammingGuide/iCloud/iCloud.html#//apple_ref/doc/uid/TP4001067
24   2-CH12-SW1.
25             52. The Accused Instrumentalities include a “data recorder configured to
26   record the data received by the receiver on a second recording medium.” For example,
27   the iCloud drive will record data received by the iPhone into memory contained therein.
28

                                               34
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 35 of 84 Page ID #:35



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15        https://developer.apple.com/library/archive/documentation/FileManagement/Co
16        nceptual/FileSystemProgrammingGuide/iCloud/iCloud.html#//apple_ref/doc/ui
17        d/TP40010672-CH12-SW1
18        53.    The Accused Instrumentalities further includes a “management data
19   producer configured to produce second management data for managing data recorded
20   on the second recording medium based on the first management data.” For example,
21   the iCloud drive is designed to sync the data written on to the iPhone so that it stored
22   and managed in the same manner as the data is stored on the MacBook (e.g. within the
23   same kind of applications):
24

25

26
27

28

                                               35
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 36 of 84 Page ID #:36



 1

 2

 3

 4

 5

 6

 7

 8   https://discussions.apple.com/thread/3743670?tstart=0
 9

10

11

12

13

14

15

16

17
     https://support.apple.com/en-sg/HT204264

18

19

20

21

22

23

24

25

26
27

28

                                              36
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 37 of 84 Page ID #:37



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                          37
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 38 of 84 Page ID #:38



 1   https://developer.apple.com/library/archive/documentation/FileManagement/Conceptu
 2   al/FileSystemProgrammingGuide/iCloud/iCloud.html#//apple_ref/doc/uid/TP4001067
 3   2-CH12-SW1.
 4         54.   The Accused Instrumentalities further include a “data reader configured
 5   to read data from a third recording medium that stores data and third management data
 6   for managing the data.” For example, the Accused Instrumentalities will read data
 7   stored in memory on a MacBook and will manage the data on the MacBook so that it is
 8   synced with data on the iCloud Drive and iPhone.
 9

10

11

12

13

14

15

16   https://discussions.apple.com/thread/3743670?tstart=0
17

18

19

20

21

22

23

24

25
     https://support.apple.com/en-sg/HT204264

26
27

28

                                              38
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 39 of 84 Page ID #:39



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                          39
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 40 of 84 Page ID #:40



 1   https://developer.apple.com/library/archive/documentation/FileManagement/Conceptu
 2   al/FileSystemProgrammingGuide/iCloud/iCloud.html#//apple_ref/doc/uid/TP4001067
 3   2-CH12-SW1.
 4          55.    Apple also infringes other claims of the ’469 Patent, directly and through
 5   inducing infringement and contributory infringement.
 6          56.    On information and belief, use of the Accused Instrumentalities in their
 7   ordinary and customary fashion results in infringement of the methods claimed by
 8   the ’469 Patent.
 9          57.    By making, using, offering for sale, selling and/or importing into the
10   United States the Accused Instrumentalities, and touting the benefits of using the
11   Accused Instrumentalities’ data communication features, Apple has injured Data Scape
12   and is liable to Data Scape for infringement of the ’469 Patent pursuant to 35 U.S.C. §
13   271.
14          58.    As a result of Apple’s infringement of the ’469 Patent, Plaintiff Data Scape
15   is entitled to monetary damages in an amount adequate to compensate for Apple’s
16   infringement, but in no event less than a reasonable royalty for the use made of the
17   invention by Apple, together with interest and costs as fixed by the Court.
18                                          COUNT IV
19                    INFRINGEMENT OF U.S. PATENT NO. 7,617,537
20          59.    Plaintiff realleges and incorporates by reference the foregoing paragraphs,
21   as if fully set forth herein.
22          60.     Data Scape is the owner by assignment of United States Patent No.
23   7,617,537 (“the ’537 Patent”) entitled “Communication System And Its Method and
24   Communication Apparatus And Its Method.” The ’537 Patent was duly and legally
25   issued by the United States Patent and Trademark Office on May 18, 2010. A true and
26   correct copy of the ’ 537 Patent is included as Exhibit D.
27          61.     On information and belief, Apple has offered for sale, sold and/or
28   imported into the United States Apple products and services that infringe the ’537
                                                 40
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 41 of 84 Page ID #:41



 1   patent, and continues to do so. By way of illustrative example, these infringing products
 2   and services include, without limitation, Apple’s products and services, e.g., Apple
 3   iCloud, Apple iTunes and the Apple devices on which they operate (e.g. iPhone,
 4   MacBook, iPad), and all versions and variations thereof since the issuance of the ’537
 5   Patent (“Accused Instrumentalities”).
 6         62.     On information and belief, Apple has directly infringed and continues to
 7   infringe the ’537 Patent, for example, by making, selling, offering for sale, and/or
 8   importing the Accused Instrumentalities, and through its own use and testing of the
 9   Accused Instrumentalities, which perform the communication method to transfer
10   content data to a first apparatus from a second apparatus claimed by Claim 1 of the ’537
11   Patent comprising: judging whether said first apparatus and said second apparatus are
12   connected, comparing, upon judging that said first apparatus and said second apparatus
13   are connected, an identifier of said first apparatus with an identifier stored in said second
14   apparatus, comparing, when said identifier of said first apparatus corresponds to said
15   identified stored in said second apparatus, a first list of content data of said second
16   apparatus; transferring, from the second apparatus to the first apparatus, first content
17   data, which is registered in said second list and is not registered in said first list; and
18   deleting, from the first apparatus, second content data which is registered in said first
19   list and is not registered in said second list. Upon information and belief, Apple uses
20   the Accused Instrumentalities, which perform the infringing method, for its own
21   internal non-testing business purposes, while testing the Accused Instrumentalities, and
22   while providing technical support and repair services for the Accused Instrumentalities
23   to Apple’s customers.
24         63.     On information and belief, Apple has had knowledge of the ’537 Patent
25   since at least the filing of the original Complaint in this action, or shortly thereafter, and
26   on information and belief, Apple knew of the ’537 Patent and knew of its infringement,
27   including by way of this lawsuit. By the time of trial, Apple will have known and
28

                                                  41
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 42 of 84 Page ID #:42



 1   intended (since receiving such notice) that their continued actions would actively induce
 2   and contribute to the infringement of the claims of the ‘537 Patent.
 3         64.      On information and belief, use of the Accused Instrumentalities in their
 4   ordinary and customary fashion results in infringement of the claims of the ‘537 Patent.
 5         65.      Apple’s affirmative acts of making, using, selling, offering for sale, and/or
 6   importing the Accused Instrumentalities have induced and continue to induce users of
 7   the Accused Instrumentalities to use the Accused Instrumentalities in their normal and
 8   customary way to perform methods that infringe Claim 1 of the ’537 Patent, knowing
 9   that when the Accused Instrumentalities are used in their ordinary and customary
10   manner such systems performing infringing communication methods to transfer content
11   data to a first apparatus from a second apparatus, comprising: judging whether said first
12   apparatus and said second apparatus are connected, comparing, upon judging that said
13   first apparatus and said second apparatus are connected, an identifier of said first
14   apparatus with an identifier stored in said second apparatus, comparing, when said
15   identifier of said first apparatus corresponds to said identified stored in said second
16   apparatus, a first list of content data of said second apparatus; transferring, from the
17   second apparatus to the first apparatus, first content data, which is registered in said
18   second list and is not registered in said first list; and deleting, from the first apparatus,
19   second content data which is registered in said first list and is not registered in said
20   second list.    For example, Apple explains to customers the benefits of using the
21   Accused Instrumentalities, such as by touting their advantages of communicating and
22   sharing data among multiple devices:
23

24

25

26
27

28

                                                  42
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 43 of 84 Page ID #:43



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16   https://support.apple.com/en-us/HT201253. For similar reasons, Apple also induces its
17   customers to use the Accused Instrumentalities to infringe other claims of the ’537
18   Patent. Apple specifically intended and was aware that the normal and customary use
19   of the Accused Instrumentalities would infringe the ’ 537 Patent. Apple performed the
20   acts that constitute induced infringement, and would induce actual infringement, with
21   the knowledge of the ’537 Patent and with the knowledge, or willful blindness to the
22   probability, that the induced acts would constitute infringement. On information and
23   belief, Apple engaged in such inducement to promote the sales of the Accused
24   Instrumentalities, e.g., through Apple’s user manuals, product support, marketing
25   materials, demonstrations, installation support, and training materials to actively induce
26   the users of the accused products to infringe the ’537 Patent. Accordingly, Apple as
27   induced and continues to induce end users of the accused products to use the accused
28   products in their ordinary and customary way with compatible systems to make and/or
                                                43
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 44 of 84 Page ID #:44



 1   use systems infringing the ’537 Patent, knowing that such use of the Accused
 2   Instrumentalities with compatible systems will result in infringement of the ’537 Patent.
 3   Accordingly, Apple has been (since at least as of filing of the original complaint), and
 4   currently is, inducing infringement of the ‘537 Patent, in violation of 35 U.S.C. §
 5   271(b).
 6         66.     Apple also indirectly infringes the ’537 Patent by manufacturing, using,
 7   selling, offering for sale, and/or importing the accused products, with knowledge that
 8   the accused products were and are especially manufactured and/or especially adapted
 9   for use in infringing the ’537 Patent and are not a staple article or commodity of
10   commerce suitable for substantial non-infringing use. On information and belief, the
11   Accused Instrumentality is designed to perform infringing communication methods to
12   transfer content data to a first apparatus from a second apparatus, comprising: judging
13   whether said first apparatus and said second apparatus are connected, comparing, upon
14   judging that said first apparatus and said second apparatus are connected, an identifier
15   of said first apparatus with an identifier stored in said second apparatus, comparing,
16   when said identifier of said first apparatus corresponds to said identified stored in said
17   second apparatus, a first list of content data of said second apparatus; transferring, from
18   the second apparatus to the first apparatus, first content data, which is registered in said
19   second list and is not registered in said first list; and deleting, from the first apparatus,
20   second content data which is registered in said first list and is not registered in said
21   second list. Because the Accused Instrumentality is designed to perform the claimed
22   method for communication, the Accused Instrumentality has no substantial non-
23   infringing uses, and any other uses would be unusual, far-fetched, illusory, impractical,
24   occasional, aberrant, or experimental. Apple’s manufacture, use, sale, offering for sale,
25   and/or importation of the Accused Instrumentality constitutes contributory infringement
26   of the ’537 Patent. Accordingly, Amazon has been, and currently is, contributorily
27   infringing the ‘537 patent, in violation of 35 U.S.C. § 271(c).
28

                                                  44
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 45 of 84 Page ID #:45



 1         67.     The Accused Instrumentalities perform a communication method to
 2   transfer content data from a first apparatus to a second apparatus. For example, an
 3   iPhone, iPad or iPod touch (e.g. a first apparatus) can be connected to a MacBook via,
 4   e.g., a USB cable, to transfer files, e.g. music files, stored in the MacBook to the iPhone,
 5   iPad or iPod touch (e.g. a second apparatus).
 6

 7

 8
 9

10

11

12   https://support.apple.com/en-us/HT201253.
13         68.     The Accused Instrumentalities perform a communication method to
14   transfer content data from a first apparatus to a second apparatus further comprising
15   judging whether said first apparatus and said second apparatus are connected. For
16   example, iTunes can only transfer music files between the MacBook and the iPhone,
17   iPad, or iPod touch if it determines that the devices are connected.
18

19

20

21

22

23

24

25

26
27

28

                                                 45
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 46 of 84 Page ID #:46



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15   https://support.apple.com/en-us/HT201253.
16         69.     The Accused Instrumentalities perform a communication method to
17   transfer content data from a first apparatus to a second apparatus further comprising
18   comparing, upon judging that said first apparatus and said second apparatus are
19   connected, an identifier of said first apparatus with an identifier stored in said second
20   apparatus. For example, when a iOS device (e.g. iPhone, iPad, iPod Touch) is
21

22

23

24

25

26
27

28

                                                 46
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 47 of 84 Page ID #:47



 1   connected to the MacBook, the MacBook will display an identifier associated with the
 2   device.
 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19   https://support.apple.com/en-us/HT203060. For example, iTunes permits several
20   playlists of music to be created which are unique to the iOS device, and, accordingly,
21   the identifier is unique to the device:
22

23

24

25

26
27

28

                                               47
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 48 of 84 Page ID #:48



 1

 2

 3

 4

 5

 6

 7

 8
 9

10   https://discussions.apple.com/thread/4267230.
11         70.     The Accused Instrumentalities perform a communication method to
12   transfer content data from a first apparatus to a second apparatus further comprising
13   comparing, when said identifier of said first apparatus corresponds to said identifier
14   stored in second apparatus, a first list of content data of said first apparatus and a
15   second list of content data of said second apparatus. For example, when the iOS
16   device is connected to the MacBook, iTunes will compare playlists of music created
17

18

19

20

21

22

23

24

25

26
27

28

                                                  48
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 49 of 84 Page ID #:49



 1   for that device to playlists stored on the MacBook to determine if the two are
 2   identical.
 3

 4

 5

 6

 7

 8
 9

10

11
     https://discussions.apple.com/thread/4267230.
12

13

14

15

16

17

18

19

20

21

22

23   https://discussions.apple.com/thread/5452203?tstart=0
24          71.     The Accused Instrumentalities perform a communication method to
25   transfer content data from a first apparatus to a second apparatus further comprising
26   transferring, from the second apparatus to the first apparatus, first content data, which
27   is registered in said second list and is not registered in said first list. For example,
28

                                                     49
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 50 of 84 Page ID #:50



 1   iTunes will transfer only songs found in the playlist of the MacBook that are not
 2   found in the playlist of the iOS device.
 3

 4

 5

 6

 7

 8
 9

10

11

12

13   https://discussions.apple.com/thread/5452203?tstart=0.
14         72.     The Accused Instrumentalities perform a communication method to
15   transfer content data from a first apparatus to a second apparatus further comprising
16   deleting, from the first apparatus, second content data, which registered in said first
17   list and is not registered in the second list. For example, if an item is deleted from the
18

19

20

21

22

23

24

25

26
27

28

                                                50
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 51 of 84 Page ID #:51



 1   iTunes library on the MacBook, that item is deleted from the iTunes library of the
 2   associated device the next time they sync.
 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20   https://support.apple.com/en-us/HT201253.
21

22

23

24

25

26
27

28

                                              51
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 52 of 84 Page ID #:52



 1

 2

 3

 4

 5

 6

 7

 8
 9

10          73.     Apple also infringes other claims of the ’537 Patent, directly and through
11   inducing infringement and contributory infringement.
12          74.     On information and belief, use of the Accused Instrumentalities in their
13   ordinary and customary fashion results in infringement of the methods claimed by
14   the ’537 Patent.
15          75.     By making, using, offering for sale, selling and/or importing into the
16   United States the Accused Instrumentalities, and touting the benefits of using the
17   Accused Instrumentalities’ data communication features, Apple has injured Data Scape
18   and is liable to Data Scape for infringement of the ’537 Patent pursuant to 35 U.S.C. §
19   271.
20          76.    As a result of Apple’s infringement of the ’469 Patent, Plaintiff Data Scape
21   is entitled to monetary damages in an amount adequate to compensate for Apple’s
22   infringement, but in no event less than a reasonable royalty for the use.
23                                          COUNT V
24                    INFRINGEMENT OF U.S. PATENT NO. 9,380,112
25          77.    Plaintiff realleges and incorporates by reference the foregoing paragraphs,
26   as if fully set forth herein.
27          78.     Data Scape is the owner by assignment of United States Patent No.
28   9,380,112 (“the ’112 Patent”) entitled “Communication System And Its Method and
                                                 52
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 53 of 84 Page ID #:53



 1   Communication Apparatus And Its Method.” The ’112 Patent was duly and legally
 2   issued by the United States Patent and Trademark Office on June 28, 2016. A true and
 3   correct copy of the ’112 Patent is included as Exhibit E.
 4         79.     On information and belief, Apple has offered for sale, sold and/or
 5   imported into the United States Apple products and services that infringe the ’112
 6   patent, and continues to do so. By way of illustrative example, these infringing products
 7   and services include, without limitation, Apple’s products and services, e.g., Apple
 8   iTunes and the Apple devices on which they operate (e.g. iPhone, MacBook, iPad), and
 9   all versions and variations thereof since the issuance of the ’112 Patent (“Accused
10   Instrumentalities”).
11         80.     On information and belief, Apple has directly infringed and continues to
12   infringe the ’112 Patent, for example, by making, selling, offering for sale, and/or
13   importing the Accused Instrumentalities, and through its own use and testing of the
14   Accused Instrumentalities, which include a communication apparatus configured to
15   transfer data to a portable apparatus claimed by Claim 1 of the ’112 Patent comprising:
16   a memory configured to store a first list of musical content data; the data interface
17   configured to detect a connection between the communication apparatus and the
18   portable apparatus and circuitry configured to edit the first list of musical content data
19   based on input from a user without regard to the connection of the communication
20   apparatus and the portable apparatus, control transfer of selected musical content data
21   stored in the communication apparatus to the portable apparatus via the data interface
22   based on a result of the comparison after the connection of the communication apparatus
23   and the portable apparatus is detected, and control playback of musical content data
24   based on the edit first list of musical content data so that the musical content data
25   referenced in the edited first list of musical content data is played back as a collection,
26   the edited first list of musical content data being associated with an identifier stored in
27   the communication apparatus that uniquely identifies the portable apparatus. Upon
28   information and belief, Apple uses the Accused Instrumentalities, which consist of the
                                                 53
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 54 of 84 Page ID #:54



 1   accused apparatus, for its own internal non-testing business purposes, while testing the
 2   Accused Instrumentalities, and while providing technical support and repair services
 3   for the Accused Instrumentalities to Apple’s customers.
 4         81.     On information and belief, Apple has had knowledge of the ’112 Patent
 5   since at least the filing of the original Complaint in this action, or shortly thereafter, and
 6   on information and belief, Apple knew of the ’112 Patent and knew of its infringement,
 7   including by way of this lawsuit. By the time of trial, Apple will have known and
 8   intended (since receiving such notice) that their continued actions would actively induce
 9   and contribute to the infringement of the claims of the ‘112 Patent.
10         82.     On information and belief, use of the Accused Instrumentalities in their
11   ordinary and customary fashion results in infringement of the claims of the ‘112 Patent
12         83.     Apple’s affirmative acts of making, using, selling, offering for sale, and/or
13   importing the Accused Instrumentalities have induced and continue to induce users of
14   the Accused Instrumentalities to use the Accused Instrumentalities in their normal and
15   customary way that infringe Claim 1 of the ’112 Patent, knowing that when the Accused
16   Instrumentalities are used in their ordinary and customary manner such systems include
17   a communication apparatus configured to transfer data to a portable apparatus claimed
18   by Claim 1 of the ’112 Patent comprising: a memory configured to store a first list of
19   musical content data; the data interface configured to detect a connection between the
20   communication apparatus and the portable apparatus and circuitry configured to edit
21   the first list of musical content data based on input from a user without regard to the
22   connection of the communication apparatus and the portable apparatus, control transfer
23   of selected musical content data stored in the communication apparatus to the portable
24   apparatus via the data interface based on a result of the comparison after the connection
25   of the communication apparatus and the portable apparatus is detected, and control
26   playback of musical content data based on the edit first list of musical content data so
27   that the musical content data referenced in the edited first list of musical content data is
28   played back as a collection, the edited first list of musical content data being associated
                                                  54
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 55 of 84 Page ID #:55



 1   with an identifier stored in the communication apparatus that uniquely identifies the
 2   portable apparatus. For example, Apple explains to customers the benefits of using the
 3   Accused Instrumentalities, such as by touting their advantages of communicating and
 4   sharing data among multiple devices:
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20   https://support.apple.com/en-us/HT201253. For similar reasons, Apple also induces its
21   customers to use the Accused Instrumentalities to infringe other claims of the ’112
22   Patent. Apple specifically intended and was aware that the normal and customary use
23   of the Accused Instrumentalities would infringe the ’112 Patent. Apple performed the
24   acts that constitute induced infringement, and would induce actual infringement, with
25   the knowledge of the ’112 Patent and with the knowledge, or willful blindness to the
26   probability, that the induced acts would constitute infringement. On information and
27   belief, Apple engaged in such inducement to promote the sales of the Accused
28   Instrumentalities, e.g., through Apple’s user manuals, product support, marketing
                                               55
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 56 of 84 Page ID #:56



 1   materials, demonstrations, installation support, and training materials to actively induce
 2   the users of the accused products to infringe the ’112 Patent. Accordingly, Apple as
 3   induced and continues to induce end users of the accused products to use the accused
 4   products in their ordinary and customary way with compatible systems to make and/or
 5   use systems infringing the ’112 Patent, knowing that such use of the Accused
 6   Instrumentalities with compatible systems will result in infringement of the ’112 Patent.
 7   Accordingly, Apple has been (since at least as of filing of the original complaint), and
 8   currently is, inducing infringement of the ‘112 Patent, in violation of 35 U.S.C. §
 9   271(b).
10        84.      Apple also indirectly infringes the ’112 Patent by manufacturing, using,
11   selling, offering for sale, and/or importing the accused products, with knowledge that
12   the accused products were and are especially manufactured and/or especially adapted
13   for use in infringing the ’112 Patent and are not a staple article or commodity of
14   commerce suitable for substantial non-infringing use. On information and belief, the
15   Accused Instrumentality is designed to include a communication apparatus configured
16   to transfer data to a portable apparatus claimed by Claim 1 of the ’112 Patent
17   comprising: a memory configured to store a first list of musical content data; the data
18   interface configured to detect a connection between the communication apparatus and
19   the portable apparatus and circuitry configured to edit the first list of musical content
20   data based on input from a user without regard to the connection of the communication
21   apparatus and the portable apparatus, control transfer of selected musical content data
22   stored in the communication apparatus to the portable apparatus via the data interface
23   based on a result of the comparison after the connection of the communication apparatus
24   and the portable apparatus is detected, and control playback of musical content data
25   based on the edit first list of musical content data so that the musical content data
26   referenced in the edited first list of musical content data is played back as a collection,
27   the edited first list of musical content data being associated with an identifier stored in
28   the communication apparatus that uniquely identifies the portable apparatus. Because
                                                 56
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 57 of 84 Page ID #:57



 1   the Accused Instrumentality is designed to include the claims apparatus for
 2   communication, the Accused Instrumentality has no substantial non-infringing uses,
 3   and any other uses would be unusual, far-fetched, illusory, impractical, occasional,
 4   aberrant, or experimental. Apple’s manufacture, use, sale, offering for sale, and/or
 5   importation of the Accused Instrumentality constitutes contributory infringement of the
 6   ’112 Patent. Accordingly, Apple has been, and currently is, contributorily infringing the
 7   ‘112 patent, in violation of 35 U.S.C. § 271(c).
 8         85.      The Accused Instrumentalities includes “[a] communication apparatus
 9   configured to transfer data to a portable apparatus.” For example, an iPhone, iPad or
10   iPod touch (e.g. a portable apparatus) can be connected to a MacBook via, e.g., a USB
11   cable, to transfer files, e.g. music files, stored in the MacBook (e.g. a communication
12   apparatus) to the iPhone, iPad or iPod touch.
13

14

15

16

17

18

19   https://support.apple.com/en-us/HT201253.
20          86.     The Accused Instrumentalities include a communication apparatus
21   comprising “a memory configured to store a first list of musical content data.” For
22   example, the MacBook using iTunes contains memory that will store musical files as
23   individual files, or as playlists:
24

25

26
27

28

                                                57
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 58 of 84 Page ID #:58



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12         87.    The Accused Instrumentalities include a communication apparatus
13   comprising “a data interface configured to detect a connection between the
14   communication apparatus and the portable apparatus.” For example, when an iOS
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                              58
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 59 of 84 Page ID #:59



 1   device (e.g. iPhone, iPad, iPod Touch) is connected to the MacBook, the MacBook
 2   will display an identifier associated with the device.
 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19   https://support.apple.com/en-us/HT203060. For example, when the devices are
20   connected, iTunes will display a graphic user interface, allowing access to the data
21   contained on the portable device:
22

23

24

25

26
27

28

                                                 59
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 60 of 84 Page ID #:60



 1

 2

 3

 4

 5

 6

 7

 8
 9

10   https://discussions.apple.com/thread/4267230.

11

12

13

14

15

16

17

18

19

20

21

22

23

24         88.     The Accused Instrumentalities further include circuitry configured to
25   “edit the first list of musical content without regard to the connection of the
26   communication apparatus and the portable apparatus.” For example, iTunes allows a
27

28

                                                 60
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 61 of 84 Page ID #:61



 1   user to edit Playlists without regard to whether or not the portable device (e.g. iPhone,
 2   iPod, iPad) is connected:
 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15   https://discussions.apple.com/thread/7720242.
16         89.     The Accused Instrumentalities further include circuitry configured to
17   “control transfer of selected musical content data stored in the communication
18   apparatus to the portable apparatus via the data interface based on a result of the
19   comparison after the connection of the communication apparatus and the portable
20   apparatus in connected.” For example, when the portable device (e.g. iPhone, iPod,
21   IPad) is connected to the MacBook, iTunes will compare playlists of music created for
22   that device to playlists stored on the MacBook to determine if the two are identical.
23

24

25

26
27

28

                                                61
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 62 of 84 Page ID #:62



 1   For example, iTunes will transfer only songs found in the playlist of the MacBook that
 2   are not found in the playlist of the portable device.
 3

 4   https://discussions.apple.com/thread/4267230.
 5

 6

 7

 8
 9

10

11

12

13

14

15   https://discussions.apple.com/thread/5452203?tstart=0
16         90.     The Accused Instrumentalities further includes circuitry configured to
17   “control playback of musical content data based on a the edited first list of musical
18   content data so that the musical content data referenced in the edited first list of
19   musical content data is played back as a collection, the edited first list of musical
20   content data being associated with an identifier stored in the communication apparatus
21   that uniquely identifies the portable apparatus.” For example, when a portable device
22

23

24

25

26
27

28

                                                 62
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 63 of 84 Page ID #:63



 1   (e.g. iPhone, iPad, iPod Touch) is connected to the MacBook, the MacBook will
 2   display an identifier associated with the device.
 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19   https://support.apple.com/en-us/HT203060. For example, iTunes permits several
20   playlists of music to be created which are unique to the iOS device, and, accordingly,
21   the identifier is unique to the device:
22

23   https://discussions.apple.com/thread/4267230. The edited playlists transferred to the
24   portable device can be played back as a collection on the portable device:
25

26
27

28

                                                63
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 64 of 84 Page ID #:64



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14   https://support.apple.com/en-us/HT207230.
15         91.     Apple also infringes other claims of the ’112 Patent, directly and through
16   inducing infringement and contributory infringement.
17         92.     On information and belief, use of the Accused Instrumentalities in their
18   ordinary and customary fashion results in infringement of the methods claimed by
19   the ’112 Patent.
20         93.     By making, using, offering for sale, selling and/or importing into the
21   United States the Accused Instrumentalities, and touting the benefits of using the
22   Accused Instrumentalities’ data communication features, Apple has injured Data Scape
23   and is liable to Data Scape for infringement of the ’112 Patent pursuant to 35 U.S.C. §
24   271
25         94.    As a result of Apple’s infringement of the ’112 Patent, Plaintiff Data Scape
26   is entitled to monetary damages in an amount adequate to compensate for Apple’s
27   infringement, but in no event less than a reasonable royalty for the use.
28

                                                64
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 65 of 84 Page ID #:65



 1                                         COUNT VI
 2                    INFRINGEMENT OF U.S. PATENT NO. 9,712,614
 3
            95.    Plaintiff realleges and incorporates by reference the foregoing paragraphs,
 4
     as if fully set forth herein.
 5
            96.    Data Scape is the owner by assignment of United States Patent No.
 6
     9,712,614 (“the ’614 Patent”) entitled “Communication System And Its Method and
 7
     Communication Apparatus And Its Method.” The ’614 Patent was duly and legally
 8
     issued by the United States Patent and Trademark Office on July 18, 2017. A true and
 9
     correct copy of the ’614 Patent is included as Exhibit F.
10
            97.     On information and belief, Apple has offered for sale, sold and/or
11
     imported into the United States Apple products and services that infringe the ’614
12
     patent, and continues to do so. By way of illustrative example, these infringing products
13
     and services include, without limitation, Apple’s products and services, e.g., Apple
14
     iTunes and the Apple devices on which they operate (e.g. iPhone, MacBook, iPad), and
15
     all versions and variations thereof since the issuance of the ’614 Patent (“Accused
16
     Instrumentalities”).
17
            98.     On information and belief, Apple has directly infringed and continues to
18
     infringe the ’614 Patent, for example, by making, selling, offering for sale, and/or
19
     importing the Accused Instrumentalities, and through its own use and testing of the
20
     Accused Instrumentalities, which include a communication apparatus claimed by Claim
21
     1 of the ’112 Patent comprising: a memory configured to store musical content data
22
     and a plurality of program lists associated with musical content data, a data interface
23
     configured to interface with an external reproduction apparatus, and circuitry
24
     configured to control playback of musical content data based on a program list so that
25
     the musical content data referenced in the program list is played back as a collection,
26
     the program list being associated with a predetermined identified uniquely identifying
27
     a predetermined external reproduction apparatus among a plurality of reproduction
28

                                                65
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 66 of 84 Page ID #:66



 1   apparatuses, control presentation of the program list to a user via a user interface, accept
 2   edits to the program list via a user interface, determine whether an identifier received
 3   by the circuitry via the data interface is the predetermined identified, control transfer of
 4   the musical content data to the predetermined external reproduction apparatus via the
 5   data interface based on the program list when the received identifier is the
 6   predetermined identifier without receiving information on selection of the musical
 7   content data from the predetermined external reproduction apparatus, compare the
 8   program list with a second list of musical content data stored in the predetermined
 9   external reproduction apparatus, identify a piece of musical content data common to the
10   program list and the second list based on a result of the comparison, and control transfer
11   to the predetermined external reproduction apparatus of the musical content data that is
12   in the program list and is not in the second list of musical content data based on the
13   result of the comparison such that transfer of the identified piece of musical content data
14   common to the program list and the second list is omitted. Upon information and belief,
15   Apple uses the Accused Instrumentalities, which consist of the accused apparatus, for
16   its own internal non-testing business purposes, while testing the Accused
17   Instrumentalities, and while providing technical support and repair services for the
18   Accused Instrumentalities to Apple’s customers.
19         99.     On information and belief, Apple has had knowledge of the ’614Patent
20   since at least the filing of the original Complaint in this action, or shortly thereafter, and
21   on information and belief, Apple knew of the ’614 Patent and knew of its infringement,
22   including by way of this lawsuit. By the time of trial, Apple will have known and
23   intended (since receiving such notice) that their continued actions would actively induce
24   and contribute to the infringement of the claims of the ‘614 Patent.
25         100.    On information and belief, use of the Accused Instrumentalities in their
26   ordinary and customary fashion results in infringement of the claims of the ‘929 Patent.
27         101.    Apple’s affirmative acts of making, using, selling, offering for sale, and/or
28   importing the Accused Instrumentalities have induced and continue to induce users of
                                                  66
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 67 of 84 Page ID #:67



 1   the Accused Instrumentalities to use the Accused Instrumentalities in their normal and
 2   customary way that infringes Claim 1 of the ’614 Patent, knowing that when the
 3   Accused Instrumentalities are used in their ordinary and customary manner such
 4   systems include a communication apparatus claimed by Claim 1 of the ’614 Patent
 5   comprising: a memory configured to store musical content data and a plurality of
 6   program lists associated with musical content data, a data interface configured to
 7   interface with an external reproduction apparatus, and circuitry configured to control
 8   playback of musical content data based on a program list so that the musical content
 9   data referenced in the program list is played back as a collection, the program list being
10   associated with a predetermined identified uniquely identifying a predetermined
11   external reproduction apparatus among a plurality of reproduction apparatuses, control
12   presentation of the program list to a user via a user interface, accept edits to the program
13   list via a user interface, determine whether an identifier received by the circuitry via the
14   data interface is the predetermined identified, control transfer of the musical content
15   data to the predetermined external reproduction apparatus via the data interface based
16   on the program list when the received identifier is the predetermined identifier without
17   receiving information on selection of the musical content data from the predetermined
18   external reproduction apparatus, compare the program list with a second list of musical
19   content data stored in the predetermined external reproduction apparatus, identify a
20   piece of musical content data common to the program list and the second list based on
21   a result of the comparison, and control transfer to the predetermined external
22   reproduction apparatus of the musical content data that is in the program list and is not
23   in the second list of musical content data based on the result of the comparison such
24   that transfer of the identified piece of musical content data common to the program list
25   and the second list is omitted. For example, Apple explains to customers the benefits of
26   using the Accused Instrumentalities, such as by touting their advantages of
27   communicating and sharing data among multiple devices:
28

                                                 67
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 68 of 84 Page ID #:68



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16   https://support.apple.com/en-us/HT201253. For similar reasons, Apple also induces its
17   customers to use the Accused Instrumentalities to infringe other claims of the ’614
18   Patent. Apple specifically intended and was aware that the normal and customary use
19   of the Accused Instrumentalities would infringe the ’614 Patent. Apple performed the
20   acts that constitute induced infringement, and would induce actual infringement, with
21   the knowledge of the ’614 Patent and with the knowledge, or willful blindness to the
22   probability, that the induced acts would constitute infringement. On information and
23   belief, Apple engaged in such inducement to promote the sales of the Accused
24   Instrumentalities, e.g., through Apple’s user manuals, product support, marketing
25   materials, and training materials to actively induce the users of the accused products to
26   infringe the ’614 Patent. Accordingly, Apple has induced and continues to induce end
27   users of the accused products to use the accused products in their ordinary and
28   customary way to make and/or use systems infringing the ’614 Patent, knowing that
                                                68
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 69 of 84 Page ID #:69



 1   such use of the Accused Instrumentalities with compatible systems will result in
 2   infringement of the ’614 Patent. Accordingly, Apple has been (since at least as of filing
 3   of the original complaint), and currently is, inducing infringement of the ‘614 Patent, in
 4   violation of 35 U.S.C. § 271(b).
 5         102.    Apple also indirectly infringes the ’614 Patent by manufacturing, using,
 6   selling, offering for sale, and/or importing the accused products, with knowledge that
 7   the accused products were and are especially manufactured and/or especially adapted
 8   for use in infringing the ’614 Patent and are not a staple article or commodity of
 9   commerce suitable for substantial non-infringing use. On information and belief, the
10   Accused Instrumentality is designed to include a communication apparatus claimed by
11   Claim 1 of the ’112 Patent comprising: a memory configured to store musical content
12   data and a plurality of program lists associated with musical content data, a data
13   interface configured to interface with an external reproduction apparatus, and circuitry
14   configured to control playback of musical content data based on a program list so that
15   the musical content data referenced in the program list is played back as a collection,
16   the program list being associated with a predetermined identified uniquely identifying
17   a predetermined external reproduction apparatus among a plurality of reproduction
18   apparatuses, control presentation of the program list to a user via a user interface, accept
19   edits to the program list via a user interface, determine whether an identifier received
20   by the circuitry via the data interface is the predetermined identified, control transfer of
21   the musical content data to the predetermined external reproduction apparatus via the
22   data interface based on the program list when the received identifier is the
23   predetermined identifier without receiving information on selection of the musical
24   content data from the predetermined external reproduction apparatus, compare the
25   program list with a second list of musical content data stored in the predetermined
26   external reproduction apparatus, identify a piece of musical content data common to the
27   program list and the second list based on a result of the comparison, and control transfer
28   to the predetermined external reproduction apparatus of the musical content data that is
                                                 69
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 70 of 84 Page ID #:70



 1   in the program list and is not in the second list of musical content data based on the
 2   result of the comparison such that transfer of the identified piece of musical content data
 3   common to the program list and the second list is omitted. Because the Accused
 4   Instrumentality is designed to include the claimed communication apparatus, the
 5   Accused Instrumentality has no substantial non-infringing uses, and any other uses
 6   would be unusual, far-fetched, illusory, impractical, occasional, aberrant, or
 7   experimental. Apple’s manufacture, use, sale, offering for sale, and/or importation of
 8   the Accused Instrumentality constitutes contributory infringement of the ’614 Patent.
 9   Accordingly, Apple has been, and currently is, contributorily infringing the ’614 Patent
10   in violation of 35 U.S.C. § 271(c).
11         103.    The Accused Instrumentalities includes “[a] communication apparatus.”
12   For example, an iPhone, iPad or iPod touch can be connected to a MacBook via, e.g., a
13   USB cable, to transfer files, e.g. music files, stored in the MacBook (e.g. a
14   “communication apparatus”).
15

16

17

18

19

20

21   https://support.apple.com/en-us/HT201253.
22         104.    The Accused Instrumentalities include a communication apparatus
23   comprising “a memory configured to store musical content data and a plurality of
24   program lists associated with the musical content data.” For example, the MacBook
25   using iTunes contains memory that will store musical files as individual files, or as
26   playlists associated with those files of music:
27

28

                                                 70
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 71 of 84 Page ID #:71



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12   The Accused Instrumentalities include a communication apparatus further comprising
13   “a data interface configured to interface with an external reproduction apparatus.” For
14   example, when an iOS device (e.g. iPhone, iPad, iPod Touch) (e.g. external
15   reproduction apparatus) is connected to the MacBook (e.g. the communication
16

17

18

19

20

21

22

23

24

25

26
27

28

                                               71
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 72 of 84 Page ID #:72



 1   apparatus), iTunes will display a graphic user interface, allowing access to the data
 2   contained on the portable device:
 3

 4

 5

 6

 7

 8
 9

10

11

12   https://discussions.apple.com/thread/4267230.

13

14

15

16

17

18

19

20

21

22

23

24

25

26         105.    The Accused Instrumentalities further include a communication
27   apparatus comprising circuitry configured to “control playback of musical content
28   data based on a program lists so that the musical content data referenced in the
                                                72
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 73 of 84 Page ID #:73



 1   program list is played back as a collection, the program list being associated with a
 2   predetermined identifier uniquely identifying a predetermined external reproduction
 3   apparatus among a plurality of reproduction apparatuses. For example, iTunes allows
 4   musical files to be played as a “Playlist” consisting of a collection of musical files:
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18   https://support.apple.com/en-us/HT207230. The Playlists can be uniquely associated
19   with different iOS devices (e.g. external reproduction apparatuses) and iTunes with
20

21

22

23

24

25

26
27

28

                                                 73
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 74 of 84 Page ID #:74



 1   display an identifier associated with that device when the communication apparatus
 2   and the external reproduction apparatus are connected:
 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19   https://support.apple.com/en-us/HT203060.
20

21

22

23

24

25

26
27

28

                                              74
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 75 of 84 Page ID #:75



 1   https://discussions.apple.com/thread/4267230.
 2         106.    The Accused Instrumentalities further include a communication
 3   apparatus comprising circuitry configured to “control presentation of the program list
 4   to a user via user interface.” For example, iTunes includes a graphic user interface that
 5   will show the Playlists that are available both on the MacBook and on the external
 6   reproduction device:
 7

 8
 9

10

11

12

13

14

15

16

17

18

19         107.    The Accused Instrumentalities further include a communication
20   apparatus comprising circuitry configured to accept edits to the program list via the
21

22

23

24

25

26
27

28

                                                75
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 76 of 84 Page ID #:76



 1   user interface. For example, using the iTunes interface, a user can edit or modify
 2   Playlists:
 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15   https://discussions.apple.com/thread/7720242.
16          108.   The Accused Instrumentalities further include circuitry configured to
17   “determine whether an identifier received by the circuitry via the data interface is the
18   predetermined identifier.” For example, when external reproduction apparatus (e.g.
19

20

21

22

23

24

25

26
27

28

                                                76
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 77 of 84 Page ID #:77



 1   iPhone, iPod, IPad) is connected to the MacBook, iTunes will display an identifier
 2   associated with that device along with Playlists associated with that device.
 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19   https://support.apple.com/en-us/HT203060.
20

21

22

23

24

25

26
27

28

                                                77
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 78 of 84 Page ID #:78



 1   https://discussions.apple.com/thread/4267230.
 2         109.   The Accused Instrumentalities further include circuitry configured to
 3   “control transfer of the musical content data to the predetermine external reproduction
 4   apparatus via the data interface based on the program list when the received identifier
 5   is the predetermined identifier without receiving information on selection of the
 6   musical content data from the predetermined external reproduction apparatus.” For
 7   example, iTunes will sync the playlist on the MacBook with the playlist on the iOS
 8   device, with regard to music content on the device, e.g., music files on the iOS device,
 9   may be deleted.
10

11

12

13

14

15

16

17

18

19         110.   The Accused Instrumentalities further include circuitry configured to
20   “compare the program list with a second list of musical content data stored in the
21

22

23

24

25

26
27

28

                                                78
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 79 of 84 Page ID #:79



 1   predetermined external reproduction apparatus.” For example, iTunes will compare
 2   playlists found in the MacBook with corresponding playlists found in the iOS devices.
 3

 4   https://discussions.apple.com/thread/4267230.
 5

 6

 7

 8
 9

10

11

12

13

14

15   https://discussions.apple.com/thread/5452203?tstart=0
16         111.   The Accused Instrumentalities further include circuitry configured to
17   “identify a piece of musical content data common to the program list and the second
18   list based on the result of the comparison.” For example, iTunes will determine
19

20

21

22

23

24

25

26
27

28

                                              79
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 80 of 84 Page ID #:80



 1   whether the playlists found in the MacBook and the iOS device are the same, or
 2   whether there are additional files in the playlist of the MacBook.
 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15   https://discussions.apple.com/thread/7720242.
16

17   https://discussions.apple.com/thread/4267230.
18

19

20

21

22

23

24

25

26
27

28   https://discussions.apple.com/thread/5452203?tstart=0
                                               80
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 81 of 84 Page ID #:81



 1         112.    The Accused Instrumentalities further include circuitry configured to
 2   “control transfer to the predetermined external reproduction apparatus of the musical
 3   content data that is in the program list and is not in the second list of musical content
 4   data based on the result of the comparison such that transfer of the identified piece of
 5   musical content data common to the program list and the second list is omitted.” For
 6   example, after comparing playlists stored in the MacBook with the playlists stored in
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 81
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 82 of 84 Page ID #:82



 1   the iOS devices, iTunes will copy to the iOS devices only the music files found in the
 2   MacBook that are not present in the iOS devices.
 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15   https://discussions.apple.com/thread/7720242.
16

17   https://discussions.apple.com/thread/4267230.
18

19

20

21

22

23

24

25

26
27

28   https://discussions.apple.com/thread/5452203?tstart=0
                                               82
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 83 of 84 Page ID #:83



 1               113.    Apple also infringes other claims of the ’614 Patent, directly and
 2   through inducing infringement and contributory infringement.
 3               114.    On information and belief, use of the Accused Instrumentalities in
 4   their ordinary and customary fashion results in infringement of the methods claimed by
 5   the ’ 614 Patent.
 6               115.    By making, using, offering for sale, selling and/or importing into the
 7   United States the Accused Instrumentalities, and touting the benefits of using the
 8   Accused Instrumentalities’ data communication features, Apple has injured Data Scape
 9   and is liable to Data Scape for infringement of the ’614 Patent pursuant to 35 U.S.C. §
10   271.
11               116.    As a result of Apple’s infringement of the ’614 Patent, Plaintiff Data
12   Scape is entitled to monetary damages in an amount adequate to compensate for Apple’s
13   infringement, but in no event less than a reasonable royalty for the use.
14                                  PRAYER FOR RELIEF
15          WHEREFORE, Plaintiff Data Scape respectfully requests that this Court enter:
16          a.     A judgment in favor of Plaintiff that Apple has infringed, either literally
17   and/or under the doctrine of equivalents, the ’929 Patent, the ’751 Patent, the ’469
18   Patent, the ’537 Patent, the ’112 Patent, and the ’614 Patent.
19          b.     A permanent injunction prohibiting Apple from further acts of
20   infringement of the ’929 Patent, the ’751 Patent, the ’469 Patent, the ’537 Patent,
21   the ’112 Patent, and the ’614 Patent.
22          c.     A judgment and order requiring Apple to pay Plaintiff its damages, costs,
23   expenses, and prejudgment and post-judgment interest for its infringement of the ’929
24   Patent, the ’751 Patent, the ’469 Patent, the ’537 Patent, the ’112 Patent, and the ’614
25   Patent; and
26          d.     A judgment and order requiring Apple to provide an accounting and to pay
27   supplemental damages to Data Scape, including without limitation, prejudgment and
28   post-judgment interest;
                                                83
Case 2:18-cv-10659-JAK-JC Document 1 Filed 12/26/18 Page 84 of 84 Page ID #:84



 1         e.     A judgment and order finding that this is an exceptional case within the
 2   meaning of 35 U.S.C. § 285 and awarding Data Scape its reasonable attorneys’ fees
 3   against Apple; and
 4         f.     Any and all other relief as the Court may deem appropriate and just under
 5   the circumstances.
 6                               DEMAND FOR JURY TRIAL
 7         Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial
 8   by jury of any issues so triable by right.
 9

10                                           Respectfully Submitted,
11   Dated: December 26, 2018
                                             /s/ Reza Mirzaie
12                                           RUSS AUGUST & KABAT
                                             Marc A. Fenster, SBN 181067
13                                           Email: mfenster@raklaw.com
                                             Reza Mirzaie (CA SBN 246953)
14                                           Email: rmirzaie@raklaw.com
                                             Brian D. Ledahl (CA SBN 186579)
15                                           Email: bledahl@raklaw.com
                                             Paul Kroeger (CA SBN 229074)
16                                           Email: pkroeger@raklaw.com
                                             C. Jay Chung (CA SBN 252794)
17                                           Email: jchung@raklaw.com
                                             Philip X. Wang (CA SBN 262239)
18                                           Email: pwang@raklaw.com
19                                           Attorneys for Plaintiff Data Scape Limited
20

21

22

23

24

25

26
27

28

                                                  84
